           Case 5:20-mj-00053-JLT Document 26 Filed 01/12/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     ) Case No.: 5:20-mj-00053-JLT
                                                   )
12                 Plaintiff,                      ) ORDER THAT CASH BOND BE TRANSFERRED
                                                   ) TO THE SOUTHERN DISTRICT OF GEORGIA
13          v.                                     )
                                                   )
14   OMAR ALEJANDRO GONZALEZ,
                                                   )
15                 Defendant.                      )
                                                   )
16                                                 )

17          On December 17, 2020, the Court release defendant Omar Alejandro Gonzalez with

18   conditions, including a $5,000.00 cash bond. The Court ordered him to report to the United States

19   District Court, Southern District of Georgia, for further proceedings. On December 18, 2020, the

20   Court transferred relevant documents to the Southern District of Georgia. (Doc. 21) On December 21,

21   2020, a cash bond in the amount of $5,000.00 was posted as to defendant Omar Alejandro Gonzalez.

22   Given that Mr. Gonzalez’s case is now pending before the Southern District of Georgia, the Court

23   ORDERS the Clerk of Court to transfer the $5,000.00 cash bond to the Southern District of Georgia.

24
25   IT IS SO ORDERED.

26      Dated:    January 12, 2021                           /s/ Jennifer L. Thurston
27                                                    UNITED STATES MAGISTRATE JUDGE

28
